DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Election/Restrictions
This application contains claims 1-8 drawn to an invention nonelected with traverse in the reply filed 7/12/2021. A complete reply to the Office Action must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP 821.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for a shield in a plasma chamber that comprises “the body has a ratio of a surface area of inner facing surfaces of the inner sidewall to a height of the inner sidewall of about 2 to about 3” to prevent sputtering of the shield by having the inner sidewall comprise a plurality of waves of alternating convex and concave portions with each wave having a period of about 6-20 mm (para 0025-0027), does not reasonably provide enablement for the shield to have the ratio of about 2-3 of the surface area of the inner sidewall to the height of the inner sidewall to be attained by any other structure or construction other than the plurality of waves. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant’s Specification and figure 2 provide only one embodiment to attain this ratio that prevents sputtering of the shield, that being to incorporate the plurality of waves each having a period of 6-20 mm into the inner sidewall of the shield to increase the surface area to attain the ratio of 2-3, but would not enable one of ordinary skill in the art to make the inner sidewall of the shield with any other types structure(s) and/or construction to attain the claimed ratio without undue experimentation. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
As to factor A, the claim recites such a broad requirement that any number of any one or more structures (e.g. fins, planes, shelves, loops, textures, etchings, deposits, protrusions, indents, cavities, notches, V-shaped grooves, etc.) constructed at any manner (e.g. fins extending at angle and/or perpendicular to the inner sidewall, fins extending upward and/or downward, grooves extend about the inner sidewall in a symmetrical manner, grooves are discontinuous about the inner sidewall, notches about the inner sidewall and spaced from each other, textures are star-patterns or polygonal of both protrusions and/or cavities, etchings on the inner sidewall to roughen, depositing of extra material to create bumps, etc.) read on the claim requirement to attain the ratio of the shield of 2 to 3 to prevent sputtering of the shield, and therefore a seemingly limitless amount of possibilities for the types of structures and construction exists that may or may not prevent sputtering of the shield. As such this factor strongly weighs against a finding of enablement.
As to factors F and G, Applicant’s Specification and fig. 2 teach incorporating the waves into the inner sidewall of the shield to increase surface area, to thereby attain the claimed ratio for the shield of the surface area of the inner sidewall to the height of the shield is 2 to 3. Para 0025-0027 of the Specification teaches that the ratio of 2 to 3 provided by the waves is beneficial to minimizing a voltage on the shield, which in turn provides the surprising result of preventing undesirable sputtering of the shield. However no other working examples of other types of structures and construction to increase surface area of the inner sidewall to prevent the sputtering of the shield are provided by Applicant, nor does the Specification and figures suggest which structures and construction may beneficial or detrimental to increase the surface area of the inner sidewall to then prevent this sputtering of the shield. While using any other types of structures and construction to increase surface area of a shield is common knowledge to one of ordinary skill and is shown in the prior art as such, actually using any other structures and constructions to increase the surface area to yield the ratio specifically of 2 to 3 in order to yield the result of specifically preventing sputtering of the shield would be relatively unknown, and therefore unpredictable. This factor strongly weighs against a finding of enablement.
As to factor H, one of ordinary skill in the art has no guidance as to how to make the shield without the plurality of waves each having a period of 6-20 mm to yield the ratio of 2 and 3 to provide the surprising result of preventing sputtering of the shield. In addition other structures and construction would require a different type of experimentation due to the differing structures (e.g. fins, planes, shelves, loops, textures, etchings, deposits, protrusions, indents, cavities, notches, V-shaped grooves, etc.) and construction (fins extending at angle and/or perpendicular to the inner sidewall, fins extending upward and/or downward, grooves extend about the inner sidewall in a symmetrical manner, grooves are discontinuous about the inner sidewall, notches about the inner sidewall and spaced from each other, textures are star-patterns or polygonal of both protrusions and/or cavities, etchings on the inner sidewall to roughen, depositing of extra material to create bumps, etc.) to attain this ratio of 2 to 3 to prevent sputtering of the shield. This factor weighs strongly in favor of finding that the invention is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires ‘the shield to have an inner sidewall’, wherein “a ratio of a surface area of inner facing surfaces of the inner sidewall to a height of the inner sidewall of about 2 to about 3”. It is unclear as to how one of ordinary skill would arrive at this claimed ratio based on Applicant’s published Specification (US 2020/0312640) and figures since: 
Fig. 1 shows an embodiment and shape of the shield 138 and inner sidewall 143. The Specification at para 0023 teaches the shield has a height of about 100 mm and the target with a diameter of 419 mm, or the shield has the height of 150 mm and the target has the diameter of 625 mm; Applicant’s figs. 1-2 show the shield has a diameter approximately equal to the diameter of the target. Claim 17 requires the shield is annular (i.e. cylindrical). The inner surface area of a cylindrical body (i.e. the shield and sidewalls) is calculated by 2**radius*height -> 2**(419mm/2)*100mm=131566mm2, resulting in a ratio of 131566mm2:150mm or 877, which is significantly greater than “about 2 to 3” as required by claim 9; the target diameter of 625 mm and shield height 150 mm results in an even greater ratio than 877, as does increasing surface area with the plurality of waves as required by claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al (US Patent No. 5,744,016) in view of Mosely et al (US Patent No. 5,431,799).
With respect to claim 9, Yamada discloses in fig. 2 a sputtering apparatus (i.e. substrate processing apparatus) comprising a chamber body [1] with a substrate holder (i.e. substrate support) [8], a target [4] with a DC power coupled to the chamber body [1] opposite the substrate support [8], a shield [5],[7] having a body with an inner sidewall defining a central opening, and a collimation plate (i.e. collimator) [6] (abstract), wherein the body has a ratio of a surface area of an inner facing surface of the inner sidewall to a height of the inner sidewall (fig. 2; col. 5, lines 14-27). Yamada further discloses a height of the inner sidewall of the shield [5],[7] is expressed in units of length of about 110 mm or ~3.93 inches in order to increase the surface area (col. 4, lines 44-59), and depicts that the shield [5],[7] has a diameter slightly larger than the diameter of the target [4] that is 300 mm (col. 5, lines 2-4), resulting in the shield [5],[7] having an inner surface area expressed in the units of length squared of about 103620 mm2 or ~161 in2 (which does not include added surface area of waves in shield portion [5] at col. 4, lines 47-51), resulting in a ratio of the inner surface area of the inner sidewall of the inner facing surface to the height of the inner sidewall as 161 in2 : 110 mm = ~1.5, or the ratio of the inner surface area of the inner sidewall to the height of the inner sidewall (i.e. shield portion [5] of 50 mm with collimator [6] of 10 mm at col. 4, lines 41-54) as 161 in2 : 60 mm = ~2.68.
However Yamada is limited in that an RF power source and the shield being electrically conductive is not suggested.
Mosely teaches in fig. 1 a sputter apparatus (i.e. substrate processing apparatus) comprising a chamber body [10] with a lower platform holder (i.e. substrate support) [16], a target [14] with a DC, RF, or DC/RF power coupled to the chamber body [1] opposite the substrate support [16], a shield [46] having a body with one or more sidewalls defining a central opening, and a collimation filter (i.e. collimator) [40] (col. 3, lines 48-51 and 59-68; col. 4, lines 1-45; col. 6, lines 37-40), similar to the substrate processing apparatus of Yamada. Mosely further teaches the shield [48] is connected to ground potential (col. 4, lines 29-35), and therefore is made of an electrically conductive material. Mosely also teaches that an RF power source is present to inductively coupled plasma into the chamber body [10] (col. 3, lines 48-51). Mosely cites the advantages of the RF power source and shield being electrically conductive as providing a means to pump energy into the plasma to increase a number of gas ions available to sputter the target to increase throughput in addition to reducing an amount of material that is deposited on the filter (i.e. collimator) (col. 5, lines 20-22 and 31-52).
It would have been obvious to one of ordinary skill in the art to incorporate the RF power source taught by Mosely into the substrate processing apparatus of the Yamada to gain the advantages of providing a means to pump energy into the plasma to increase a number of gas ions available to sputter the target to increase throughput in addition to reducing an amount of material that is deposited on the collimator.
With respect to claim 10, the combination of references Yamada and Mosely has Yamada depicting in fig. 2 a diameter of the target [4] is 300 mm and is larger than a diameter of the substrate [9] (col. 5, lines 3-6), and Mosely depicting in fig. 1 a diameter of the target [14] is 13 inches (~330 mm) and is larger than a diameter of a wafer (i.e. substrate) that is 8 inches (~203 mm) on the substrate support [16] (col. 5, lines 4-5), with a ratio of 13 inches : 8 inches = 1.6, which is considered to read on about 1.4.
With respect to claims 11 and 12, modified Yamada further depicts in fig. 2 the inner sidewall of the shield [5],[7] includes a plurality of waves disposed between the target [4] and substrate support [8], wherein the plurality of waves comprises alternating concave and convex portions (col. 4, lines 47-51).
With respect to claim 13, modified Yamada further discloses a wavelength (i.e. period) of the concave portions is 5 mm (col. 4, lines 51-54), which is considered to read on about 6 mm (MPEP 2155.05, Section I).
With respect to claim 14, the combination of references Yamada and Mosely has Yamada teaching the shield [5],[7] having the concave portions (fig. 2), and Mosely teaching to have the RF power source operate with a frequency of 40 MHz (col. 5, lines 20-30). In addition the claim requirement of ‘each of the concave portions is configured to allow a plasma sheath to form within each of the concave portions at an RF frequency of about 27-162 MHz and at a chamber pressure of about 60-140 millitorr’ relates to the intended functioning of the claimed concave portions, with the concave portions of the combination of references fully capable of functioning in the claimed manner.
With respect to claim 15, modified Yamada further depicts in fig. 2 the plurality of waves is arranged in a repeating pattern, wherein each wave has a wavelength (i.e. period) of 5 mm (col. 4, lines 51-54), which is considered to read on about 6 mm (MPEP 2155.05, Section I).
With respect to claim 16, the combination of references Yamada and Mosely teaches the target to have a diameter of about 300-330 mm (Yamada, col. 5, lines 2-4; Mosely, col. 5, lines 4-5), and a distance between the target and substrate to be about 110 mm and about 94 mm (Yamada, col. 4, lines 52-54; Mosely, col. 5, lines 9-11), with the height of the shield greater than the distance as shown in fig. 2 of Yamada and fig. 1 of Mosely. Using the about 110 mm and about 94 mm as estimated minimum heights of the shield and a diameter of the target being about 300-330 mm results in a ratio range of at least 300:110=2.73 to 330:94=3.51, with it being held that A) in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; or B) a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. (MPEP 2144.05, Section I). As discussed above for claim 9, Yamada teaches the shield [5],[7] has the inner surface area of 103620 mm2, with the target [4] having the diameter of 300 mm (col. 5, lines 3-4), and thus a surface area of a principal surface of the target [4] is 77437 mm2, resulting in a ratio of the inner surface area to the surface area of the principal surface being 1.34.
With respect to claim 17, the combination of references Yamada and Mosely has Yamada teaching the shield [5],[7] is cylindrical (col. 5, lines 13-27), and Mosely teaching the shield [48] is electrically conductive and cylindrical (col. 4, lines 29-35).
With respect to claims 19 and 20, the combination of references Yamada and Mosely has Yamada teaching in fig. 2 the substrate processing apparatus has the target [4] with a diameter of 300 mm, a distance between the target [4] and substrate [9] is about 110 mm, and the substrate [9] shown to have a diameter smaller than the target [4] but fully capable of having a diameter equal to or larger than the target [14] in the substrate processing apparatus (col. 4, lines 52-54; col. 5, lines 2-6), and Mosely teaching in fig. 1 the substrate processing apparatus has the target [14] with a diameter of 13 inches (~330 mm), a distance between the target [14] and substrate [18] is about 94 mm in a raised position, and the substrate [18] shown to have a diameter smaller than the target [14] but fully capable of having a diameter equal to or larger than the target [14] in the substrate processing apparatus (col. 5, lines 4-11). Although the combination of references does not specifically teach the substrate to have a larger diameter of 300 mm or 450 mm, it has been held that inclusion of material or article worked upon by a structure (i.e. substrate processing apparatus) claimed does not impart patentability to the claims (MPEP 2115).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada et al (US Patent No. 5,744,016) and Mosely et al (US Patent No. 5,431,799) as applied to claim 9 above, and further in view of Wada et al (US Patent No. 5,624,536).
With respect to claim 18, the combination of references Yamada and Wada is cited as discussed for claim 9. However the combination of references is limited in that a particular material of the shield is not suggested.
Wada teaches in fig. 1 a sputtering apparatus (i.e. substrate processing apparatus) comprising a chamber body [2] with an anode (i.e. substrate support) [6], a target [4] with a DC power coupled to the chamber body [2] opposite the substrate support [6], a shield [15] having a body with one or more sidewalls defining a central opening, and a collimator [5] (abstract; col. 3, lines 13-35 and 66-67), similar to the substrate processing apparatus of Yamada and Mosely. Wada further teaches the shield [15] is made of stainless steel.
It would have been obvious to one of ordinary skill in the art to form the shield of the combination of references from stainless steel as taught by Wada since the combination of references fails to specify a particular material for forming the shield other than to be electrically conductive (which stainless steel is), and one of ordinary skill would have had a reasonable expectation for success in making the modification since Wada has shown a similar substrate processing apparatus (including the shield) as the combination of references, and uses stainless steel to form the shield in the similar substrate processing apparatus.

Response to Arguments
Applicant’s Remarks on p. 5-14 filed 1/14/2022 are addressed below.

Interview Summary
As per Applicant’s suggestion on p. 5 for expediting prosecution, Examiner called Applicant on 8/29/2022 (see interview summary dated 9/6/2022) to discuss suggestions to overcome the current prior art. On 9/7/2022, Applicant declined Examiner’s suggestions and did not provide any counter-proposal.

Restriction Requirement
Applicant’s arguments on p. 6 have been previously addressed on p. 2-3 of the Office Action dated 7/30/2021.

Drawing Objections
Claim 9 has been amended to clarify “an inner sidewall; this previous objection is withdrawn.



Double Patenting Rejections
A Terminal Disclaimer was filed and approved 1/14/2022; the previous rejection is withdrawn.

112 Rejections
On p. 8-10, Applicant again argues that para 0026-0027 teach how increasing surface areas of the shield by a plurality of waves, and thus reads on the claimed ratio of about 2 to about 3 required by claim 9, and thus is clear as to how one of ordinary skill would arrive at this claimed ratio in claim 9.
The Examiner again respectfully disagrees since claim 9 does not require a plurality of waves for the shield, which results in the claimed ratio according to Applicant. Further, as it is noted that the feature upon which Applicant relies (i.e., plurality of waves) is not recited in the rejected claim 9, and while claim 9 is interpreted in light of the Specification, this feature however is not read into claim 9 from the Specification (MPEP 2145, Section VI). Examiner also notes that this was suggested in the interview 8/29/2022, which Applicant declined.
On p. 9 and 10, Applicant argues that the Examiner assumed, without rationale, that the shield is a right cylinder with smooth walls, and that the Applicant discloses other embodiments that do not have the right cylindrical shape.
The Examiner respectfully disagrees since Examiner’s “assumption” (i.e. interpretation) was based on Applicant’s fig. 1 showing the shield 138 and inner wall 143 as a right cylinder with smooth walls. Thus the interpretation, in view of Applicant’s own fig. 1, was rationale. Thus the Examiner’s calculations being based on this interpretation are also rationale. Regarding the “other embodiments” argument by Applicant, other than the “plurality of waves” embodiment (which claim 9 does not require), no other embodiments have been presented by the Applicant, nor do any other figures support these “other embodiments” besides the “plurality of waves” embodiment in fig. 2.
Thus for claim 9, the interpretation from Applicant’s fig. 1 and using Applicant’s stated surface area for the shield of 207-463 mm, surface area=2**radius*height, and the height of the shield being 100-150 mm according to para 0023, yields the results of:
207=2**radius*100 -> radius of the shield being ~0.32 mm, or a diameter of ~0.64 mm;
207=2**radius*150 -> radius of the shield being ~0.22 mm, or a diameter of ~0.44 mm;
463=2**radius*100 -> radius of the shield being ~0.74 mm, or a diameter of ~1.48mm; and
463=2**radius*150 -> radius of the shield being ~0.74 mm, or a diameter of ~1.48mm.
From these results above, the shield having a surface area being 207-463 mm and the height being 100-150 mm means the diameter of the shield is quite small at 0.44-1.48 mm (and possibly unusable). Alternatively, again interpreting from Applicant’s fig. 1 and using Applicant’s stated surface area for the shield of 207-463 mm, surface area=2**radius*height, and the diameter of the shield being about 419-625 mm (radius=209-312mm) according to fig. 2 showing diameters of the target and shield being approximately equal, yields the results of:
207=2**209*height -> height of the shield being ~0.15 mm;
207=2**312*height -> height of the shield being ~0.10 mm;
463=2**209*height -> height of the shield being ~0.35 mm; and
463=2**312*height -> height of the shield being ~0.23 mm.
From these results above, the shield having a surface area being 207-463 mm and the radius being 209-312 mm means the height of the shield is also quite small at 0.10-0.35 mm (and also possibly unusable). Therefore from the calculations above, it is still unclear as to how one of ordinary skill would arrive at this claimed ratio of “about 2 to about 3” using Applicant’s own examples of height, diameter, and surface area provided in the Specification and figures.
Claims 9 and 11 have each been amended to provide antecedent basis for “inner sidewall”; these previous 2nd paragraph rejections are withdrawn.
Claim 14 has been amended to clarify that the “RF frequency” refers back to the RF power source of claim 1; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 10-12 with respect to claim 9 have been considered but are moot in view of the new grounds of rejection due to the new claim limitation of “wherein the height is expressed in units of length, and the surface area is expressed in the units of length squared”, which have been addressed in the rejections above.
On p. 11-12, Applicant repeats the arguments that assumptions from the drawings that are not to scale cannot be made when interpreting Yamada for claim 9.
The Examiner again respectfully disagrees since MPEP 2125 states that drawings can be used as prior art “if they clearly show structure which is claimed”, “must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art”, and that “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”. In this case, fig. 2 of Yamada clearly and reasonably shows to one of ordinary skill that the diameter of the target [3] is approximate to an inner diameter of the shield [5],[7], and explicitly states col. 5, lines 2-4 that the target [4] has a diameter of 300 mm. Thus fig. 2 of Yamada can be reasonably relied upon for teaching the diameter of the shield [5],[7] is approximately 300 mm.
All other arguments on p. 13-14 to Mosely are directed towards the subject matter addressed in the 103 Rejections above to Yamada or the combination of Yamada and Mosely, and therefore have been addressed accordingly.
All other arguments on p. 14 to claim 18 are directed towards the subject matter addressed in the 103 Rejections above to the combination of Yamada and Mosely, and therefore have been addressed accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794